department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc tege eb hw plr-129857-06 date date internal_revenue_service number release date index number dollar_figure ----------------------------------- ------------------------ ---------------------------------- ------------------------------ -------------- --------------------------------- - - legend taxpayer ---------------------------------- ---------------------- dear ----------------- this is in reply to a letter dated date requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment of contributions and reimbursements made under a self-insured medical expense reimbursement plan taxpayer is a partnership that offers a group_health_plan the plan to its eligible partners and its non-partner employees the plan is a self-funded arrangement for the benefit of taxpayer’s partners and eligible non-partner employees as of date partners and employees were eligible to participate in the plan all eligible participants partners and non-partner employees and their dependents receive group health benefits through a self-insured plan the plan offers two benefit options that differ in the level of deductibles and out-of-pocked maximums plan participants pay within each benefit option levels of coverage are offered for employee only employee plus one or family_coverage eligible medical_expenses of partners and non-partner employees and their respective covered spouses and dependents are reimbursed by the plan from a general account plr-129857-06 funded with premium payments made by the participants both partners and non-partner employees as well as contributions directly by taxpayer the amount of the premium for each benefit option and for each level of coverage is determined by taxpayer prior to the beginning of each plan_year in consultation with the plan’s independent third-party administrator premiums are calculated by adding the cost of projected claims plu sec_25 the cost of stop-loss insurance the cost of an administrative service charge and a consulting service fee taxpayer will then charge each participating partner and non-partner employee on a monthly basis a pro_rata share of these projected and actual costs of the plan partners and non-partner employees will be charged the same premium depending on the benefit option and type of coverage elected premiums will not vary among participants taxpayer subsidizes a portion of the premium on behalf of its non-partner employees all premium payments are paid to taxpayer’s general account plan administrative expenses and eligible medical_expenses under the plan are paid from this account if the total premium payments exceed the claims and expenses_incurred for a plan_year the excess is used to pay claims and expenses of the plan incurred in the following plan_year thus reducing premium payments for all participants in that following or subsequent plan_year if the total premium payments for a plan_year are less than the claims and expenses of the plan for the plan_year taxpayer will make a contribution to the general account to cover the deficiency taxpayer contracts with an insurer to cover the excess risk to the taxpayer of catastrophic health claims rulings requested you have requested rulings that the plan constitutes an arrangement having the effect of accident_or_health_insurance as that phrase is used in sec_104 of the internal_revenue_code the code payments from the plan made to or for the benefit of partners for covered health services received by them or their dependents will be excludable from the partner’s income under sec_104 of the code and premium payments made by individual partners for coverage under the plan will be deductible by them under sec_162 of the code subject_to the limitations of that provision law and analysis sec_61 of the code provides that except as otherwise specifically provided gross_income means all income from whatever source derived one specific exception to inclusion under sec_61 of the code is sec_104 which provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an plr-129857-06 arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer sec_162 of the code provides that in the case of an individual who is an employee within the meaning of sec_401 there shall be allowed as a deduction under this section an amount equal to the applicable_percentage of the amount_paid during the taxable_year for insurance which constitutes medical_care for the taxpayer his spouse and dependents the parenthetical language or through an arrangement having the effect of accident_and_health_insurance in sec_104 was added to the code by sec_311 of the health insurance portability and accountability act of hipaa 1996_43_irb_7 effective for taxable years beginning after date hipaa sec_311 also increased the amount of the deduction under sec_162 of the code the legislative_history of sec_311 increase in deduction for health insurance costs of self-employed individuals states that under present law self-employed individuals are entitled to deduct percent of the amount_paid for health insurance for the self- employed individual and the individual's spouse and dependents the 30-percent deduction is available in the case of self-insurance as well as commercial insurance the self-insured plan must in fact be insurance eg there must be appropriate risk shifting and not merely a reimbursement arrangement the house conference_report states that the legislation provides that payments for personal_injury_or_sickness through an arrangement having the effect of accident_or_health_insurance and that are not merely reimbursement arrangements are excludable from income in order for the exclusion to apply the arrangement must be insurance eg there must be adequate risk shifting sec_311 equalizes the treatment of payments under commercial insurance and arrangements other than commercial insurance that have the effect of insurance thus under the provision a self-employed_individual who receives payments from such an arrangement could exclude the payments from income h_r rep no 104th cong 2d sess a self-employed_individual may deduct payments to a self-funded health plan but only if the plan has the characteristics of insurance an essential indicia of accident_or_health_insurance is the shifting of risk insurance must shift the risk of economic loss from the insured and the insured's family to the insurance program and must distribute the risk of this economic loss among the participants in the program 312_us_531 in the context of this type of insurance risk shifting will occur when an insurer agrees to protect the insured or a third-party beneficiary against a direct or indirect economic loss arising from a defined contingency involving an accident or health risk see 66_tc_1068 and 353_us_81 the risk shifting occurs because the insurer assumes plr-129857-06 another's risk of economic loss in exchange for the payment of a premium by the insured or other payor under the specific facts presented in return for the payment of a premium the risk of economic loss in the event of personal_injury_or_sickness is shifted from the partner and the partner's family to the plan and distributed among the plan's participants therefore the plan is an arrangement having the effect of accident_or_health_insurance accordingly based on the representations made and authorities cited above we conclude as follows the plan is an arrangement having the effect of accident_or_health_insurance as that phrase it used in sec_104 of the code payments from the plan made to or for the benefit of partners for themselves and their spouses and dependents are excludable from the partners' income under sec_104 of the code premium payments made by individual partners for coverage under the plan are deductible by them under sec_162 of the code subject_to the limitations of that provision no opinion is expressed or implied concerning the tax consequences under any other provision of the code or regulations other than those specifically stated herein this ruling is directed only to the taxpayer who requested them sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities
